Citation Nr: 1550635	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964, and from December 1964 to August 1985. 

The current matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013, the Veteran submitted a written statement withdrawing his request for a hearing as well as withdrawing from appellate status increased rating claims for bilateral hearing loss, diabetes mellitus, and hypertension.  In May 2014, the Board dismissed the withdrawn issues and remanded the remaining issue on appeal (entitlement to a TDIU) for further development.  The Board most recently remanded this matter in February 2015 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for TDIU was received in July 2009, and the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  He is service-connected for the following disabilities: coronary artery disease rated 60 percent from September 11, 2012 and 100 percent from January 15, 2015; hypertension with chronic renal insufficiency rated 0 percent from March 29, 2006 and 60 percent from August 17, 2007; bilateral hearing loss rated noncompensable from March 29, 2006 and 40 percent from April 7, 2009; and diabetes mellitus rated 20 percent from March 29, 2006.  The Veteran has a combined rating of 20 percent from March 29, 2006; 70 percent from August 17, 2007; 80 percent from April 7, 2009; 90 percent from September 11, 2012; and 100 percent from January 15, 2015.  
After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  Another remand is necessary for the following reasons.  First, on VA audiology examination in August 2015 the examiner opined that the Veteran's word understanding is good in a quiet environment for both ears and that he was able to follow directions and answer all the questions correctly during the exam, which was in a quiet room with face to face conversation.  Thus, the Veteran's hearing loss when considered without regard to other disabilities, does not render him unable to perform all types of sedentary and physical types of employment.  The examiner cautioned that the Veteran's other health issues need to be taken into consideration for employability.  

However, this opinion is inadequate as the examiner focused on the Veteran's hearing acuity in a quiet room with a face to face conversation rather than under normal working conditions.  Furthermore the examiner did not consider the Veteran's complaints that he has difficulty understanding conversational speech, particularly over the phone, nor the fact that he has a high school education and previously worked as a window installer, driver, and did clerical work during his 24 years of active service.  See July 2009 TDIU claim, October 2009 VA examination, January 2012 VA examination, October 2014 VA examination, and August 2015 VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, in the February 2015 remand, the Board instructed that the Veteran be afforded a VA examination and that the examiner opine whether the Veteran's service-connected disabilities would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Subsequently, on VA examination in August 2015, the examiner, an advanced registered nurse practitioner (ARNP) opined that the Veteran had no functional impairment as a result of his service-connected coronary artery disease, hypertension with chronic renal insufficiency, and diabetes mellitus and that therefore his service-connected disabilities collectively would have no impact on his ability to secure and or maintain either substantially gainful physical or sedentary employment.  The examiner stated that she was not qualified to render an opinion regarding the Veteran's employability due to his service-connected bilateral hearing loss and referred to the August 2015 VA audiology examination.  

The Board acknowledges that it is not a requirement that a medical professional be a physician in order to provide competent medical evidence in support of a claim.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner can provide competent medical evidence in the form of a medical examination and diagnosis).  Nevertheless, the Board is required to consider the "level of training, education, and experience of the person" providing the opinion, and is entitled to afford more or less weight to the opinion because of those reasons.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  In the instant case, the nurse practitioner in August 2015 herself acknowledged that she did not have the expertise to render an opinion regarding whether the Veteran's service-connected bilateral hearing loss along with his other service-connected disabilities prevents him from being gainfully employed.  Thus, an opinion as to whether the Veteran's service-connected disabilities would, collectively, prevent him from securing or following substantially gainful employment was not rendered, and the AOJ did not comply with the Board's directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  For these reasons another opinion must be obtained regarding the Veteran's ability to be gainfully employed.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination with an appropriate examiner, preferably a physician, to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review. 

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (consisting of hypertension with renal insufficiency, coronary artery disease, diabetes mellitus, and bilateral hearing loss) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must consider that the Veteran has a high school education and worked as an administrative specialist during service, and after service as a windows installer and driver.  See October 2014 VA examination and DD 214.  In rendering the opinion, the examiner must acknowledge the Veteran's contention that his service-connected bilateral hearing loss causes him difficulty understanding conversational speech, particularly over the phone.  See October 2009 VA examination and  January 2012 VA examination.  

If the Veteran's service connected disabilities do not render him unemployable, the examiner should suggest the type of employment that the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background. The examiner should also state what accommodations would be necessary due to the service-connected disabilities

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must provide a rationale for each opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he/she should provide a reason for doing so. 

3. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case. The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

